ACCEPTED
                                                                                                             12-15-00160-CR
                                                                                                TWELFTH COURT OF APPEALS
                                                                                                              TYLER, TEXAS
                                                                                                       10/28/2015 2:48:03 PM
                                                                                                                   Pam Estes
                                                                                                                      CLERK




                                        NO. 12-15-00160-CR          FILED IN
                                                             12th COURT OF APPEALS
                                                                  TYLER, TEXAS
                 ON APPEAL FROM THE 217TH JUDICIAL DISTRICT COURT
                                                             10/28/2015 2:48:03 PM
                             ANGELINA COUNTY, TEXAS
                               CAUSE NO. 2011-0160                  PAM ESTES
                                                                      Clerk

 BRADLEY GRAHAM                                      §     IN THE 12TH COURT OF APPEALS
                                                     §
                                                     §     OF
 vs.                                                 §
                                                     §
 STATE OF TEXAS                                      §     TYLER, TEXAS

                   MOTION FOR REHEARING TO REINSTATE APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        Now comes Bradley Graham, appellant, in the above styled and numbered cause, and moves

this Court to rehear his appeal and reinstate his appeal and shows the following in support.

                                          Procedural History

        On October 21, 2015, the 12th Court of Appeals issued a Memorandum Opinion dismissing

his appeal for want of jurisdiction due to the lack of the trial’s certification of the appellant’s right to

appeal. On June 23, 2015, trial court Judge signed the trial’s certification of the appellant’s right to

appeal but failed to specify the basis to appeal in the certification of appeal. On October 22, 2015,

appellate counsel forwarded to the trial judge the trial’s certification of the appellant’s right to

appeal and requested that his ministerial duty of certifying the appeal be completed and specify the

reason to support the appeal. This case did not involve a plea bargain the defendant had a statutory

right to appeal his case.
                                  Applicable Law and Argument

        This motion is filed under Rule 49.1, Tex. R. App. Pro., for the 12th Court of Appeals to

reinstate appellant’s appeal. On June 23, 2015, the trial court, appellant and his counsel signed a

certification of his right to appeal. The trial court has corrected the trial court’s certificate and

noted that the appellant is entitled to right to appeal. With this corrected trial court certificate,

compliance with Rule 25.2(a) (2) has been accomplished. Under Rule 2, Tex. R. App. Pro., the

appellate court may, for good cause, suspend a rule’s operation in a particular case.

        The appellant has attached the amended trial court certificate, Exhibit A. The appellant is

requesting the District Clerk to supplement the Clerk’s records under Rule 34.5(c) with an

amended the trial court certificate to provide a statutory basis to support the appeal.

        WHEREFORE, PREMISES CONSIDERED, appellant prays that this Court grants his

Motion for Rehearing and withdraw prior decision and reinstate his appeal.

                                                Respectfully submitted,

                                                /S/ Albert J. Charanza, Jr.
                                                Albert J. Charanza, Jr.
                                                Charanza Law Office, P.C.
                                                Post Office Box 1825
                                                Lufkin, Texas 75902
                                                Tel: (936) 634-8568
                                                Fax: (936) 634-0306
                                                State Bar No. 00783820
                                                Attorney for Bradley Graham

                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 28, 2015 a copy of the above and foregoing Motion to
reconsider Appeal was served upon the District Attorney's Office, at Angelina County Courthouse,
215 E. Lufkin Avenue, Lufkin, Texas 75901.


                                                /S/ Albert J. Charanza, Jr.
                                                Albert J. Charanza, Jr.
                                                                                                               '.




                                                                     NO. 2011-016~,;: .....,
       STATEOFTE$OCI28 MHO: 4.)                                          §     IN THE 217tb DISTRICT CQURT
                                                                         §                                                 ?      ~
                                   ~L     •   _-.        •; . "                                                            (ji
       VS                     ro h~ , 'n . ~ 1 t\;C~ L ~ ". !~~ .-       §     OF                               "'

       B~LEYG~ii;t"i~;;-'~~:'~